Exhibit 10.1

 

SEPARATION AGREEMENT

 

This SEPARATION AGREEMENT (this “Agreement”) is entered into between Scott
Wheeler (“Employee”) and Daseke, Inc. (the “Company”), and is effective as of
the Effective Date (as defined herein).  The Company and Employee shall each be
referred to in this Agreement as a “Party,” and collectively as the “Parties.”

 

WHEREAS, Employee has been employed by the Company pursuant to that certain
Employment Agreement effective as of February 27, 2017 and amended effective as
of August 30, 2018 and January 1, 2019 (as amended, the “Employment Agreement”);

 

WHEREAS, Employee received certain equity interests pursuant to the Company’s
2017 Omnibus Incentive Plan (the “Outstanding Equity Awards”), including an
award of stock options on February 27, 2017;

 

WHEREAS, Employee agreed to be bound by certain restrictive covenants in the
Employment Agreement, which restrictive covenants remain enforceable as provided
herein; and

 

WHEREAS, Employee and the Company wish to resolve all matters related to
Employee’s employment with the Company and the cessation thereof, on the terms
and conditions expressed in this Agreement.

 

NOW THEREFORE, in consideration of the mutual promises contained herein, the
Parties, intending to be legally bound, agree as follows:

 

1.                                      Separation. Employee’s employment with
the Company terminated effective as of September 4, 2019 (the “Separation
Date”).  Effective as of such date, Employee’s employment by the Company
terminated and Employee separated from Employee’s positions with the Company and
all subsidiaries and affiliates of the Company and from any and all other
positions, roles, offices, or titles held by Employee with, at the direction of,
or for the benefit of the Company and all subsidiaries and affiliates of the
Company (including as a member of the Board of Directors of the Company and all
such other positions, roles, offices, or titles referred to in Section 22 of the
Employment Agreement).

 

2.                                      Severance Benefits.  In consideration of
the Employee’s execution and non-revocation of this Agreement, and conditioned
on Employee’s continued compliance with Sections 8 -10 of the Employment
Agreement (which remain in full force and effect in accordance with their terms)
and the covenants and promises contained herein, the Company shall provide
Employee with the benefits set forth in this Section 2 (collectively, the
“Severance Benefit”).

 

a.                                      The Company shall continue to pay
Employee his base salary as in effect immediately prior to the Separation Date,
paid in accordance with the Company’s normal payroll practices, and subject to
deductions for applicable taxes, through February 27, 2020.

 

b.                                      The Company shall provide Employee with
a severance payment in an aggregate amount equal to $1,312,500, less applicable
tax withholding (the “Severance Payment”), which

 

--------------------------------------------------------------------------------



 

the Parties agree and acknowledge is equal to the sum of (i) 1.5 times
Employee’s base salary as in effect immediately prior to the Separation Date and
(ii) 1.5 times the target value of Employee’s annual bonus for 2018.  Payment of
the Severance Payment shall be divided into substantially equal installments and
paid in accordance with the Company’s normal payroll procedures over an 18-month
period following February 27, 2020; provided, however, that (A) the first
installment of the Severance Payment shall be paid on the Company’s first
regularly scheduled pay date that is on or after February 27, 2020 (but in any
event no later than March 13, 2020), and each of the remaining installments
shall be paid on a monthly basis thereafter, (B) to the extent, if any, that the
aggregate amount of the installments of the Severance Payment that would
otherwise be paid pursuant to the preceding provisions of this
Section 2(b) after March 13, 2020 exceeds $560,000 (which is the maximum
exemption amount under Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A) applicable to Employee’s termination of
employment), then such excess shall be paid to Employee in a lump sum on
March 13, 2020 and the installments of the Severance Payment payable after
March 13, 2020 shall be reduced by such excess (beginning with the installment
first payable after March 13, 2020 and continuing with the next succeeding
installment until the aggregate reduction equals such excess), (C) all remaining
installments of the Severance Payment, if any, that would otherwise be paid
pursuant to the preceding provisions of this Section 2(b) after December 31,
2020 shall be paid with the installment of the Severance Payment, if any, due in
December of 2020, and (D) in no event shall the aggregate of the amounts paid to
Employee pursuant to the preceding clauses 2 (A), 2 (B) and 2 (C) be less than
the full Severance Payment.

 

c.                                       Following the Separation Date, Employee
is entitled at Employee’s option to continue coverage under the Company’s group
health plans for himself and his spouse and eligible dependents in accordance
with the terms of such group health plans and the Consolidated Omnibus
Reconciliation Act of 1985, as amended (“COBRA”).  Following the Separation
Date, and subject to Employee’s timely election of continuation coverage under
the Company’s group health plans in accordance with COBRA, the Company shall
provide Employee with the Monthly Reimbursement Amount (as defined under
Section 6(e) of the Employment Agreement) with respect to COBRA continuation
coverage elected under the Company’s group health plans in accordance with the
time of payment provisions set forth in Section 6(e) of the Employment Agreement
and subject to the terms and conditions contained therein, including the period
of time during which such Monthly Reimbursement Amount shall be provided by the
Company.  Employee will receive additional information under separate cover
regarding Employee’s rights to continue coverage under the Company’s group
health plans pursuant to COBRA.

 

d.                                      Provided that Employee does not become
eligible to receive coverage under a group medical plan sponsored by another
employer on or prior to March 4, 2021 (the “COBRA End Date”) and Employee
continues COBRA continuation coverage under the Company’s group medical plan
through the COBRA End Date, then in addition to the Monthly Reimbursement Amount
described above, the Company shall promptly reimburse Employee, on a monthly
basis, for the difference between (i) his actual cost paid to purchase personal
medical insurance coverage (including, if applicable, Medicare supplemental
coverage and excluding any dental or vision coverage) that is reasonably
comparable to the coverage provided by the Company’s group medical plan (as
reasonably determined by the Company) for himself from the COBRA End Date
through September 4, 2021, less (ii) the monthly employee contribution amount
that active executives of the Company pay for similar coverage under the
Company’s group medical plan.

 

2

--------------------------------------------------------------------------------



 

e.                                       The Company shall pay Employee $75,000,
less deductions for applicable taxes, within 10 business days of the Effective
Date.

 

f.                                        On the Effective Date, Employee’s
unvested Outstanding Equity Awards shall vest and become exercisable as though
Employee’s employment continued through February 27, 2020, and any then
remaining unvested portion of the Outstanding Equity Awards shall be forfeited
as of the Effective Date.  Employee’s outstanding and vested stock options shall
remain exercisable, without regard to Employee’s termination of employment,
until February 26, 2027, as described on the attached Schedule A.  Employee
acknowledges and agrees that Employee otherwise has no further rights, payments
or benefits owed to him with respect to the Outstanding Equity Awards.

 

3.                                      No Other Benefits or Payments Due. By
executing this Agreement, Employee acknowledges and agrees that (i) Employee is
receiving valuable consideration in exchange for his execution of this Agreement
to which he would not be otherwise entitled, and (ii) neither the Company nor
any of the other Releasees  (as defined in Section 5 of this Agreement) has any
prior legal obligation to provide the Severance Benefit.  Employee also
acknowledges and agrees that the acceptance of the Severance Benefit and
attendant obligations as described in this Agreement is in consideration of
Employee’s promises and undertakings as set forth in this Agreement, and that if
Employee violates any of the requirements and prohibitions set forth in this
Agreement, or Sections 8-10 of the Employment Agreement, Employee forfeits and
has no right to the Severance Benefit.  Employee further acknowledges and agrees
that the Company has satisfied all obligations owed to Employee pursuant to
Employee’s employment with the Company and Employee’s participation in its
benefit plans, and that no additional sums are owed by the Company or any of the
other Releasees for any reason.

 

4.                                      No Representations as to Taxation.  The
Company makes no representations regarding the taxability or legal effect of the
payments or benefits described herein, and Employee is not relying on any
statement or representation of the Company in this regard.  Employee will be
solely responsible for the payment of any taxes assessed on the payments or
benefits provided hereunder.

 

5.                                      General Release.

 

a.                                      In consideration of the payments and
benefits (less all applicable withholdings) set forth in this Agreement,
Employee, on behalf of himself and his agents, spouse, heirs, executors,
successors and assigns, knowingly and voluntarily releases, remises, and forever
discharges the Company, its parents, subsidiaries or affiliates, together with
all of the foregoing entities’ respective current and former principals,
officers, directors, partners, shareholders, agents, representatives, attorneys,
insurers, members, managers, and employees, and each of the above listed
person’s heirs, executors, successors and assigns whether or not acting in his
or her representative, individual or any other capacity (collectively, the
“Releasees”), to the fullest extent permitted by law, from any and all debts,
demands, actions, causes of actions, accounts, covenants, contracts, agreements,
claims, damages, costs, expenses, omissions, promises, and any and all claims
and liabilities whatsoever, of every name and nature, known or unknown,
suspected or unsuspected, both in law and equity (“Claims”), which Employee ever
had, now has, or may hereafter claim to have against the Releasees, including
but not limited to, those related to or arising from Employee’s employment with
the Company, the cessation thereof, the Employment

 

3

--------------------------------------------------------------------------------



 

Agreement, or any other matter, cause or thing whatsoever relating thereto
arising from the beginning of time to the date of execution of this Agreement by
Employee (the “General Release”).  The General Release shall apply to any Claim
of any type, including, without limitation, any Claims with respect to
Employee’s entitlement to any wages, bonuses, benefits, payments, or other forms
of compensation; any claims of wrongful discharge, breach of contract, breach of
the covenant of good faith and fair dealing, violation of public policy,
defamation, personal injury, or emotional distress; any Claims of any type that
Employee may have arising under the common law; any Claims under Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967 (the “ADEA”), the Older Workers Benefit
Protection Act, the Americans With Disabilities Act, the Family and Medical
Leave Act, the Employee Retirement Income Security Act, the Texas Human Rights
Act, the federal Workers’ Adjustment and Retraining Notification Act, the
Sarbanes-Oxley Act, each as amended; and any other federal, state or local
statutes, regulations, ordinances or common law, or under any policy, agreement,
contract, understanding or promise, written or oral, formal or informal, between
any of the Releasees and Employee, and shall further apply, without limitation,
to any and all Claims in connection with, related to or arising out of
Employee’s employment relationship, or the termination of employment, with the
Company or any Releasee and to any Claims for fraud or fraud in the inducement
or fraudulent misrepresentation in relation to any such matters.

 

b.                                      Except as provided in Section 2 of this
Agreement, Employee acknowledges and agrees that the Company and its affiliates
have fully satisfied any and all obligations owed to him, and no further sums
are owed to him by the Company or by any of the other Releasees at any time. 
Employee represents and warrants that Employee has not filed, and Employee will
not file, any lawsuit or institute any proceeding, charge, complaint or action
asserting any claim released by this Agreement before any federal, state, or
local administrative agency or court against any Releasee, concerning any event
occurring prior to the signing of this Agreement.

 

c.                                       Notwithstanding the foregoing, nothing
contained in this Agreement limits Employee’s ability to file a charge or
complaint with any federal, state or local governmental agency or commission
(collectively, “Government Agencies”) or limits Employee’s ability to provide
information to or communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agencies in connection with any charge or complaint, whether filed by
Employee, on his behalf, or by any other individual.  However, to the maximum
extent permitted by law, Employee agrees that if such a charge or complaint is
made, Employee shall not be entitled to recover any individual monetary relief
or other individual remedies.  This Agreement does not limit or prohibit
Employee’s right to receive an award for information provided to any Government
Agency to the extent that such limitation or prohibition is a violation of law.

 

d.                                      Nothing in this Section 5 shall be
deemed to release (i) Employee’s right to enforce the terms of this Agreement,
(ii) Employee’s right to any vested benefits under any Company benefit plan
accrued by Employee prior to the Separation Date, or (iii) any Claim that cannot
be waived under applicable law, including any rights to workers’ compensation or
unemployment insurance. Additionally, Company and Employee agree that Employee
will continue to be covered by any and all indemnification agreements, including
without limitation, Section 14 of the Employment Agreement as well as any
applicable Company directors and officers insurance

 

4

--------------------------------------------------------------------------------



 

policy, after the Separation Date, and Employee is not releasing, waiving or
relinquishing his rights related to any indemnification he would be entitled to
receive as if he continued to be an active employee of the Company.

 

e.                                       Employee hereby represents and warrants
to the Releasees that Employee is the sole owner of any Claims that Employee may
now have or in the past had against any of the Releasees and that Employee has
not assigned, transferred, or purported to assign or transfer any such Claim to
any person or entity.  Employee represents that he has suffered no work-related
injuries while providing services for the Company and represents Employee does
not intend to file any claim for compensation for work-related injury.  Employee
further represents that Employee has not filed any lawsuits or claims against
any of the Releasees, or filed any charges or complaints with any agency against
any of the Releasees.  Employee represents that he has not reported any alleged
improper conduct or activity to the Company or any of its affiliates; that he
has no knowledge of any such conduct or activity; and that he has not been
retaliated against for reporting any allegations of wrongdoing by the Company or
any of its affiliates.

 

f.                                        Employee acknowledges that this
Section 5 contains a waiver of any rights and claims under the ADEA and the
Older Workers Benefit Protection Act.  Employee acknowledges and represents that
he has been given at least twenty-one (21) days during which to review and
consider the provisions of this Agreement and, specifically, the General Release
set forth in this Section 5, or has knowingly and voluntarily waived the right
to do so, with the execution of this Agreement constituting a voluntary waiver.
Employee further acknowledges and represents that he has been advised by the
Company that he has the right to revoke this Agreement for a period of seven
(7) days after signing it.  Employee acknowledges and agrees that, if he wishes
to revoke this Agreement, he must do so in a writing, signed by him and received
by Soumit Roy, General Counsel, at soumit@daseke.com no later than 5:00
p.m. local time on the seventh (7th) day of the revocation period.  If the last
day of the revocation period falls on a Saturday, Sunday or holiday, the last
day of the revocation period will be deemed to be the next business day.  If no
such revocation occurs, the General Release and this Agreement shall become
effective on the eighth (8th) day following his execution of this Agreement (the
“Effective Date”).

 

g.                                       The Company, on behalf of itself and
its subsidiaries, successors and assigns, knowingly and voluntarily releases,
remises, and forever discharges Employee, his agents, spouse, heirs, executors,
successors and assigns from any and all debts, demands, actions, causes of
actions, accounts, covenants, contracts, agreements, claims, damages, costs,
expenses, omissions, promises, and any and all claims and liabilities
whatsoever, of every name and nature, suspected or unsuspected, both in law and
equity, based on facts known by the Board of Directors of the Company as of the
Separation Date, related to or arising from Employee’s employment with the
Company, the cessation thereof, and the Employment Agreement.

 

6.                                      Covenants.  In consideration of the
payments and benefits (less all applicable withholdings) set forth in this
Agreement, and in exchange for the provision of confidential information of the
Company, Employee agrees to be bound by the following covenants:

 

a.                                      Prior Covenants. Employee acknowledges
and affirms the restrictive covenants contained in Sections 8-10 of the
Employment Agreement and agrees that such covenants remain

 

5

--------------------------------------------------------------------------------



 

in full force and effect, and are reasonable, enforceable, and necessary to
protect the legitimate business interests of the Company.

 

b.                                      Notice under Defend Trade Secrets Act. 
In accordance with the Defend Trade Secrets Act of 2016, Employee will not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that (x) is made (i) in confidence to a
federal, state or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (y) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.  In
addition, nothing in this Agreement shall limit Employee’s ability to
communicate with any Government Agency or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information.

 

c.                                       Return of Property. Employee agrees
that, no later than the Separation Date, he will have returned to the Company
all property of the Company in whatever form, including (i) all physical,
computerized, electronic or other types of records, documents, proposals, notes,
lists, files and any and all other materials, including computerized and
electronic information, that refers, relates or otherwise pertains to the
Company or any affiliate of the Company (or business dealings thereof) that are
in Employee’s possession, subject to Employee’s control or held by Employee for
others; and (ii) all property or equipment that Employee has been issued by the
Company or any affiliate of the Company during the course of his employment or
property or equipment thereof that Employee otherwise possesses, including any
vehicles, computers, cellular phones, pagers and other devices.  Employee
acknowledges that he is not authorized to retain any physical, computerized,
electronic or other types of copies of any such physical, computerized,
electronic or other types of records, documents, proposals, notes, lists, files
or materials, and is not authorized to retain any other property or equipment of
the Company or any affiliate of the Company. Employee further agrees that
Employee will immediately forward to the Company (and thereafter destroy any
copies thereof) any property or business information relating to the Company or
any affiliate of the Company that has been or is inadvertently directed to
Employee following Employee’s last day of employment, or that Employee discovers
is within his possession.  Employee shall be allowed to retain copies of
handwritten notebooks and electronic contacts and calendar data bases as well as
all personal-related electronic files that do not relate to the business of the
Company and its affiliates and that are stored on the Company’s computers and
data storage devices.  Upon the completed transfer of these personal-related
electronic files, the Company will permanently delete these files.

 

d.                                      Cooperation.  Employee agrees that
following the Separation Date, he will cooperate in good faith with the Company
to assist it with any information or matter that is within Employee’s knowledge
as a result of Employee’s employment with the Company, including but not limited
to being reasonably available for interview by the Company’s attorneys,
auditors, or accountants, or providing truthful testimony without the necessity
of a subpoena or compensation in any pending or future legal matter in which the
Company is a party.  If Employee is required to engage attorneys, other
professional advisors or travel to provide such cooperation, then the Company
agrees to promptly reimburse Employee for such expenses at mutually agreed upon
rates.

 

6

--------------------------------------------------------------------------------



 

7.                                      Consultation with Attorney: Voluntary
Agreement.  The Company advises Employee to consult with an attorney of his
choosing prior to signing this Agreement.  Employee understands and agrees that
he has the right and has been given the opportunity to review this Agreement
and, specifically, the General Release in Section 5, with an attorney.  Employee
also understands and agrees that he is under no obligation to consent to the
General Release. Employee acknowledges and agrees that the rights and payments
set forth this Agreement are sufficient consideration to require him to abide
with his obligations under this Agreement, including but not limited to the
General Release.  Employee represents that he has read this Agreement, and
understands its terms and that he enters into this Agreement freely,
voluntarily, and without coercion.  Employee acknowledges that he (i) is not
relying upon any statements, understandings, representations, expectations, or
agreements other than those expressly set forth in this Agreement; (ii) has made
his own investigation of the facts and is relying solely upon his own knowledge;
and (iii) knowingly waives any claim that this Agreement was induced by any
misrepresentation or nondisclosure and any right to rescind or avoid this
Agreement based upon presently existing facts, known or unknown.

 

8.                                      Section 409A.

 

a.                                      Compliance.  Notwithstanding any
provision of this Agreement to the contrary, all provisions of this Agreement
are intended to comply with Section 409A of the Internal Revenue Code, and the
applicable Treasury regulations and administrative guidance issued thereunder
(collectively, “Section 409A”) or an exemption therefrom and shall be construed
and administered in accordance with such intent. Any payments under this
Agreement that may be excluded from Section 409A either as separation pay due to
an involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of Employee’s employment shall only be made if such termination of
employment constitutes a “separation from service” under Section 409A.

 

b.                                      Reimbursement and In-kind Benefits.  To
the extent that any right to reimbursement of expenses or payment of any benefit
in-kind under this Agreement constitutes nonqualified deferred compensation
(within the meaning of Section 409A), (i) any such expense reimbursement shall
be made by the Company no later than the last day of the taxable year following
the taxable year in which such expense was incurred by Employee, (ii) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (iii) the amount of expenses eligible for
reimbursement or in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year.

 

c.                                       Section 409A Payment Date. 
Notwithstanding any provision in this Agreement to the contrary, (i) if any
payment or benefit provided for herein would be subject to additional taxes and
interest under Section 409A if Employee’s receipt of such payment or benefit is
not delayed until the earlier of (A) the date of Employee’s death or (B) the
date that is six months after the Separation Date (such date, the “Section 409A
Payment Date”), then such payment or benefit shall not be provided to Employee
(or Employee’s estate, if applicable) until the Section 409A Payment

 

7

--------------------------------------------------------------------------------



 

Date, and (ii) to the extent any payment hereunder constitutes nonqualified
deferred compensation (within the meaning of Section 409A), then each such
payment which is conditioned upon Employee’s execution of a release and which is
to be paid or provided during a designated period that begins in one taxable
year and ends in a second taxable year shall be paid or provided in the later of
the two taxable years. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement are
exempt from, or compliant with, Section 409A and in no event shall any member of
the Company Group (as such term is defined in the Employment Agreement) be
liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by Employee on account of non-compliance with
Section 409A.

 

9.                                      Governing Law. This Agreement shall be
construed and enforced under and be governed in all respects by the laws of the
State of Texas, without giving effect to any choice or conflict of law provision
or rule that would require application of a different jurisdiction’s law.

 

10.                               Dispute Resolution.  All disputes relating to
or arising from this Agreement (including but not limited to the arbitrability
thereof), Employee’s employment with the Company, the Employment Agreement, and
the Company’s 2017 Omnibus Incentive Plan shall be resolved in accordance with
Section 11 of the Employment Agreement.

 

11.                               Entire Agreement. This Agreement, together
with Sections 8-11 and 14 of the Employment Agreement, constitute the entire
agreement between the Parties with respect to the subject matter hereof and
supersede all prior agreements between the Parties with respect to such matters,
unless specifically provided otherwise herein. Employee agrees that he is not
relying on any representations outside this Agreement.  The Parties agree that
the Employment Agreement (other than Sections 8-11 and 14 thereof) is superseded
by this Agreement and of no further force or effect and that the General Release
in Section 5 hereof encompasses any and all claims under the Employment
Agreement.

 

12.                               Amendment.  This Agreement may be modified or
amended only by a written instrument signed by Employee and an authorized
officer of the Company.

 

13.                               Waiver. No waiver of any provision hereof
shall be effective unless made in writing and signed by the waiving Party.  The
failure of either Party to require the performance of any term or obligation of
this Agreement, or the waiver by either Party of any breach of this Agreement,
shall not prevent any subsequent enforcement of such term or obligation or be
deemed a waiver of any subsequent breach.

 

14.                               Successors and Assigns.  This Agreement shall
inure to the benefit of the Company and each of its successors and assigns. 
Employee shall not assign this Agreement or any part hereof. Any purported
assignment by Employee shall be null and void from the initial date of the
purported assignment.

 

15.                               Drafting. This Agreement and the provisions
contained in it shall not be construed or interpreted for or against either
Party because that Party drafted or caused that Party’s legal representative to
draft any of its provisions.

 

8

--------------------------------------------------------------------------------



 

16.                               Headings. Descriptive headings in this
Agreement are inserted for convenience only and shall be disregarded in
construing or applying any provision of this Agreement.

 

17.                               Counterparts. This Agreement may be executed
in counterparts, each of which shall be deemed an original, and both of which,
taken together, shall constitute one and the same instrument. This Agreement may
be executed and delivered by exchange of facsimile or other electronic means of
transmitting signature, and such signatures shall be considered an original for
purposes of enforcement of the Agreement.

 

[Signature page follows]

 

9

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the dates
written below.

 

 

Dated:

9/4/19

 

/s/ Scott Wheeler

 

Scott Wheeler

 

 

 

 

Dated:

9/4/19

 

Daseke, Inc.

 

 

 

 

 

By:

/s/ Chris Easter

 

 

 

Name:

Chris Easter

 

 

 

Title:

Interim Chief Executive Officer

 

10

--------------------------------------------------------------------------------



 

Schedule A

 

60,000 total options as follows:

 

·                  20,000 Options — Fully vested February 27, 2018

·                  20,000 Options — Fully vested February 27, 2019

·                  20,000 Options — To be fully vested February 27, 2020

·                  Strike Price of $9.98

 

11

--------------------------------------------------------------------------------